
	
		II
		111th CONGRESS
		1st Session
		S. 2097
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Thune (for himself,
			 Mr. Webb, and Mr. Rockefeller) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the rededication of the District of Columbia
		  War Memorial as a National and District of Columbia World War I Memorial to
		  honor the sacrifices made by American veterans of World War I.
	
	
		1.Short titleThis Act may be cited as the
			 Frank Buckles World War I Memorial
			 Act.
		2.FindingsCongress finds the following:
			(1)In
			 2017, the United States will commemorate the centennial of its entry into World
			 War I, which introduced the American soldier to the world in what would become
			 a familiar role as defender, liberator, and promoter of peace and
			 democracy.
			(2)The support
			 provided by the United States to Great Britain, France, and other allies in
			 World War I marked the first time in the history of the United States that
			 American soldiers went overseas to defend foreign soil against aggression, and
			 it marked the true beginning of the American century.
			(3)Although World War
			 I was called the Great War and the War to End All
			 Wars, in fact, the United States would commit its troops to the defense
			 of foreign lands several more times in the 20th century.
			(4)While three of
			 these subsequent conflicts, World War II, the Korean War, and the Vietnam War,
			 rightfully have commemorative memorials on the National Mall in the District of
			 Columbia, there is no memorial to World War I on the Mall, even though more
			 Americans gave their lives in World War I than in either the Korean War or the
			 Vietnam War.
			(5)While a memorial
			 to General John Pershing and the American Expeditionary Forces that he led
			 during World War I is located in the District of Columbia, that memorial is not
			 located on the Mall and does not commemorate the total participation of the
			 United States and its Armed Forces in World War I.
			(6)The District of
			 Columbia War Memorial is located on the Mall, adjacent to the Lincoln
			 Reflecting Pool between the World War II and Korean War memorials, and was
			 erected in memory of the 499 residents of the District of Columbia who died in
			 World War I.
			(7)The District of
			 Columbia War Memorial is in extreme disrepair and is often overlooked by
			 residents and visitors to Washington.
			(8)In recognition of
			 the upcoming anniversaries of America’s entry into World War I, and of the
			 armistice that concluded World War I on November 11, 1918, and in order to
			 honor the members of the United States Armed Forces who served in World War I
			 and to ensure that future generations of Americans will know the complete
			 history of America’s 20th-century struggle against aggression and
			 totalitarianism, it is timely and proper to rededicate the site of the District
			 of Columbia War Memorial on the National Mall as a National and District
			 of Columbia World War I Memorial.
			(9)Because this Act
			 authorizes the rededication and related enhancement of a commemorative work
			 that already exists, and that is already sited within the Reserve as defined in
			 Commemorative Works Act, the provisions of the Commemorative Works Act
			 regarding site approval and location of commemorative works do not apply to
			 this Act.
			3.Authority to
			 establish commemorative workThe World War I Memorial Foundation is
			 authorized to establish a commemorative work rededicating the District of
			 Columbia War Memorial as a National and District of Columbia World War I
			 Memorial, including—
			(1)full restoration
			 of the existing District of Columbia War Memorial; and
			(2)the addition of an
			 appropriate sculptural or other commemorative element, which shall complement
			 and preserve the existing memorial and its landscape, at the site of the
			 existing memorial to make it a national memorial.
			4.Compliance with
			 standards for commemorative works; location of memorial
			(a)In
			 generalExcept as provided by subsection (b), the rededication of
			 the District of Columbia War Memorial shall be in accordance with chapter 89 of
			 title 40, United States Code (popularly known as the Commemorative Works
			 Act).
			(b)ExceptionSections
			 8908 and 8905 of title 40, United States Code shall not apply to this
			 Act.
			5.Private
			 contributionsThe Foundation
			 shall solicit and accept private contributions for the memorial.
		6.Deposit of excess
			 fundsIf, upon payment of all
			 expenses of the rededication (including the maintenance and preservation amount
			 provided for in chapter 89 of title 40, United States Code, or upon expiration
			 of the authority for the commemorative work under such chapter), there remains
			 a balance of funds received for the establishment of the commemorative work,
			 the World War I Memorial Foundation shall transmit the amount of the balance to
			 the Secretary of the Treasury for deposit in the account provided for in
			 section 8906(b) of title 40, United States Code.
		
